IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 30, 2009

                                     No. 09-50494                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



BRANDY BRIGGS,

                                                   Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas

                              Docket Number 1:08-CV-220


Before. JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Brandy Briggs appeals from the judgment of the
district court that affirmed the ruling of Defendant-Appellee Michael J. Astrue
(“the Commissioner”) denying benefits to Briggs. As the parties dispensed with
oral argument, we decide this appeal on the basis of the briefs and record. Our
review of the record on appeal, including the Report and Recommendations of



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50494

the magistrate judge on which the district court relied extensively, and the law
as applicable to the facts presented, satisfies us that the district court ruled
correctly in disposing of this case. For essentially the reasons set forth by the
magistrate judge, the judgment of the district court is, in all respects,
AFFIRMED.




                                        2